 


114 HR 1261 IH: Bureau of Consumer Financial Protection Accountability Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1261 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Duffy introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Consumer Financial Protection Act of 2010 to bring the Bureau of Consumer Financial Protection into the regular appropriations process, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Bureau of Consumer Financial Protection Accountability Act of 2015. 2.Bringing the Bureau into the regular appropriations processSection 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended— 
(1)in subsection (a)— (A)by amending the heading of such subsection to read as follows: Budget, financial management, and audit.—; 
(B)by striking paragraphs (1), (2), and (3); (C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and 
(D)in paragraph (1), as so redesignated— (i)by striking subparagraph (E); and 
(ii)by redesignating subparagraph (F) as subparagraph (E); (2)by striking subsections (b) and (c); 
(3)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; and (4)in subsection (c), as so redesignated— 
(A)by striking paragraphs (1), (2), and (3) and inserting the following:  (1)Authorization of appropriationsThere is authorized to be appropriated such funds as may be necessary to carry out this title for fiscal year 2017.; and 
(B)by redesignating paragraph (4) as paragraph (2).  